Title: From John Adams to Benjamin Waterhouse, 3 January 1806
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir
Quincy Jan. 3. 1806

I have derived as much consolation in Life, from Horace as from Epictetus. I say
Buvons, ecrivons, vivons, cher Horace, as well as that all our Happiness depends upon ourselves with the Stoick. I thank you for calling Horace to my Aid in your favour of Decr. 28. Alphius was Such a Philosopher as Seneca, who griped the Britons, or as Brutus who was So angry with Cicero when he was Governor of Cilisia because he would, ag not, against all Laws human and divine, compell Brutus’s Debtors in that province to pay him twelves Per Cent a month. The extravagant Praises of a Country Life, are generally as Sincere as those of Alphius. Shenstones delight in his Leasseam which I have Seen, was constantly poisoned with Secret Wishes for public Life. And as much as I am charmed with my Mount Wollaston, I would not wholly forsake the bawling Bar, if my generous Country had not destroyed my organs of Speech, before she turned me loose to get my bread upon a farm. Horace is full of Advice to me and when I received your Letter I was reading his 16. Ode. Book 3.
Crescentem Sequitur cura pecuniam
Maiorumque fames. Iure perhorrui
Late conspicuum tollere verticem. –
Quanto quisque Sibi plura negaverit,
A Diis plura feret. Nil cupientium
Nudus castra peto: et transfuga divitum
Partis linquere gestio:
Contemptæ dominus splendidior rei,
Qam Si, quicquid arat impiger Appulus
Occultare meis dicerer horreis,
Magnas inter opes inops.
Puræ rivus aquæ, Silvaque jugerum
Paucorum, et Segetis certa fides meæ,
Fulgentem imperio fertilis Africæ
Fallit forte beatior.
Quanquam nec Calabræ mella ferunt Apes,
Nec Laestrigoniâ Bacchus in Amphorâ
Languescit mihi, nec pinguia Gallicis
Crescunt vellera pascuis;
Importuna tamen pauperies abest: &c.
Contractâ melius parva cupidine
Vectigalia porrigam,
Qam si Mygdoniis regnum Alyattei
Campis continuem. Multa petentibus
Desunt multa. Bene est cui Deus obtulit
Parcâ quod Satis est manu.
Without particular Inquiry or information I have understood that my Son has Accepted the Professorship upon terms which have been agreed: and that he is looking for a house at Cambridge, as near Boston as possible. The Appointment of Mr Ames will be an encouragement to him. Mr Ames’s manners are popular and his Accomplishments brilliant. I wish you may have all the Satisfaction in him which you anticipate and I have no reason to doubt that you will.  Son will undoubtedly be your Friend, as is his F
J. Adams